

115 HR 2485 IH: Airplane Kids In Transit Safety Act of 2017
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2485IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Sean Patrick Maloney of New York (for himself and Mr. Faso) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to evaluate and consider
			 revising regulations relating to emergency medical equipment requirements
			 for passenger aircraft.
	
 1.Short titleThis Act may be cited as the Airplane Kids In Transit Safety Act of 2017 or the Airplane KITS Act. 2.Emergency medical equipment on passenger aircraft (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, the regulations under part 121 of title 14, Code of Federal Regulations, regarding the emergency medical equipment requirements, including the contents of first-aid kits, applicable to all certificate holders operating passenger aircraft under that part.
 (b)ConsiderationsIn carrying out subsection (a), the Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children.
			